Title: From George Washington to United States Senate, 1 March 1797
From: Washington, George
To: United States Senate


                        
                            
                            
                            United States March 1st 1797
                        
                        The President of the United States to  Senator for the State of .
                        It appearing to me proper that the Senate of the United States should be
                            convened on Saturday the fourth day of March instant; You are desired to attend in the
                            Chamber of the Senate on that day at eleven OClock in the forenoon to receive any
                            communications which the President of the United States may then have to lay before You,
                            touching their interests.
                        
                            Go: Washington
                            
                    